DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2019, 7/13/2020, and 3/2/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voris et al. [Voris] (US PGPub 2016/0067927) in view of Maetz et al. [Maetz] (US PGPub 2014/0119538).

As to claim 1
Voris discloses an apparatus (3D printer system 100, see Fig. 1) for additively manufacturing three-dimensional objects (3D object 170, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material (materials; see paragraph 0029, line 4) which can be consolidated by means of an energy source (heater; see paragraph 0038, line 12), characterized by a control unit 
Though Voris discloses the apparatus printing a protected three-dimensional object with a unique identifier; Voris fails to specifically disclose the control unit being adapted to receive or generate encrypted object data related to the at least one three-dimensional object, and wherein the or a control unit is adapted to decrypt the encrypted object data for performing the additive manufacturing process.
Maetz discloses a control unit (processor 911/941; see Fig. 9) being adapted to receive or generate encrypted object data (encrypted vertices; see Steps S11-S13 of Fig. 1) related to the at least one three-dimensional object (see Steps S11-S13, Fig. 1; paragraph 0016, lines 1-6; and paragraph 0074, lines 3-5), and wherein the or a control unit (processor 911/941; see Fig. 9) is adapted to decrypt the encrypted object data (decrypted vertices; see Steps S17 of Fig. 1) for performing the additive manufacturing process (see Steps S17-S18, Fig. 1; paragraph 0016, lines 6-8; and paragraph 0074, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voris’ invention with Maetz’s in order to encrypt and decrypt object data for output in the form of printing the 3D object, since confidentiality protection would be similarly useful for printing (Voris) as is with displaying (Maetz) 3D objects (see Maetz paragraphs 0005-0007).
As to claim 2
Maetz discloses the apparatus according to claim 1, characterized in that the encrypted object data comprise at least one generalized object information that is publicly available (see paragraph 0007, lines 4-6). As to claim 3
Voris discloses the apparatus according to claim 1, characterized in that the at least one generalized object information is or comprises 
an amount of build material required to build the object, and/or 
a parameter relating to the size of the object, in particular a space required on a build plane or in a build chamber, and/or 
at least one geometrical parameter, in particular relating to a geometrical detail of the object, and/or 
a writing time required to build the object (see paragraph 0035, lines 6-10). As to claim 4
Maetz discloses the apparatus according to claim 1, characterized in that the generalized object information comprises a bounding box of the object (see paragraph 0043, lines 7-10). As to claim 5
Voris discloses the apparatus according to claim 1, characterized in that the apparatus is adapted to build an encryption structure (shell 312, see Fig. 3) for covering the geometrical structure of at least one part of the object, which encryption structure at least partially encloses the object (see Fig. 3 and paragraph 0049). As to claim 6
Voris discloses the apparatus according to claim 1, characterized in that the encryption structure is a, in particular close contour, massive or foam-like or grid-like shell, at least partially enclosing the object (see Fig. 3 and paragraph 0049). As to claim 7
Voris discloses the apparatus according to claim 1, characterized in that the encryption structure comprises at least one opening for removing non-consolidated build material enclosed between the object and the encryption structure (see paragraph 0055, lines 1-4). As to claim 8
Voris discloses the apparatus according to claim 1, characterized in that the encryption structure comprises at least one predetermined breaking point or at least one predetermined breaking region for removing the encryption structure from the object (see paragraph 0055, lines 1-4). As to claim 9
Voris discloses the apparatus according to claim 1, characterized in that the encryption structure comprises at least one security feature, in particular a three-dimensional code, for proofing the integrity of the encryption structure (see paragraph 0049). As to claim 10
Voris discloses the apparatus according to claim 1, characterized in that the control unit is adapted to define a number of objects that can be built using the encrypted object data (see paragraph 0016, lines 1-4). As to claim 11
Voris discloses the apparatus according to claim 1, characterized in that the apparatus is adapted to restrict access to the additive manufacturing process, in particular the access to at least one determination unit (sensor; see paragraph 0030, line 3) monitoring the process chamber (see paragraph 0030). As to claim 12
Voris discloses the apparatus according to claim 1, characterized in that the apparatus is adapted to encrypt at least one process parameter relating to the additive manufacturing process of the object, in that only an authorized user is granted access to the process parameter (see paragraph 0034, lines 1-6). As to claim 13
Voris discloses the apparatus according to claim 1, characterized in that the at least one encrypted process parameter can be transmitted or stored (see paragraph 0044, lines 1-8). As to claim 14
Voris and Maetz discloses a control unit for receiving and/or generating object data relating to at least one three-dimensional object to be built with an apparatus for additively As to claim 15
Voris and Maetz discloses a method for operating at least one apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy source, in particular an apparatus according to claim 1, characterized in that encrypted object data relating to at least one three-dimensional object to be built in a, in particular additive, manufacturing process are generated via a control unit, wherein the control unit or the apparatus is adapted to decrypt the encrypted object data for performing an additive manufacturing process (see rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115